Citation Nr: 0031146	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-06 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to secondary service connection for essential 
hypertension.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from July and October 1996 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia wherein the RO denied service connection for 
essential hypertension as secondary to service-connected 
dementia praecox, hebephrenic type.  

In a VA Form 1-646 dated in August 1998, the veteran's 
representative indicated that the RO failed to adjudicate the 
veteran's informal claim received in January 1996 for an 
increased rating for his psychosis.  In the July 1996 rating 
action, the RO granted an increased rating to 30 percent for 
that disability and notified the veteran and his 
representative of that determination by letter dated on 
August 30, 1996.  However, the veteran did not file a notice 
of disagreement with the RO determination with respect to the 
increased rating claim for service-connected dementia 
praecox.  Therefore, the decision became final.  In an 
Informal Hearing Presentation dated in November 2000, the 
veteran's representative requested that the increased rating 
issue be remanded to the RO for consideration.  In that the 
claim for an increased rating for a psychosis is not before 
the Board for appellate action, this matter is referred to 
the RO for appropriate action.  


REMAND

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to 
aggravation." Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran asserts that he developed hypertension as a 
result of his service-connected psychosis.  The veteran is 
not service-connected for any disorder other than a psychosis 
at the current time.  

During VA hospitalization in February 1983, diagnoses 
included hypertension and it was indicated that medication 
was being prescribed to treat it.  The report of a September 
1996 VA examination reveals that the veteran's essential 
hypertension was being treated with medication, that he had 
arteriosclerotic heart disease and that he had a myocardial 
infarction and a balloon angioplasty in 1990.   

The RO denied the veteran's claim for service connection for 
hypertension as secondary to his service-connected 
psychiatric disability on the basis that the claim was not 
well grounded in that there was no medical opinion relating 
the hypertension to the service-connected disability.  

On November 9, 2000, the President of the United States 
signed an enactment that eliminates the well-grounded 
requirement and that amplifies the duty to notify and assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  On November 17, 2000, Veterans 
Benefit Administration distributed Fast Letter (00-87) which 
provides guidelines as the application of the Veterans Claims 
Assistance Act of 2000, P.L. 106-475.  

In that connection, the Board is of the view that a VA 
examination with an opinion to determine the etiology of the 
veteran's essential hypertension is required. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096,___ (2000) (to be codified at 38 U.S.C. § 5103A).  
The RO should conduct all other essential development with 
respect to this claim as prescribed by the Act. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Accordingly, the Board hereby REMANDS this matter to the RO 
for the following actions:

1.  The RO should arrange for the veteran 
to undergo a cardiovascular examination 
to determine the nature, extent, and 
etiology of his current essential 
hypertension, now also involving coronary 
artery disease.  Consistent with a 
request by the veteran's representative, 
this examination should be performed by a 
VA physician and not a physician's 
assistant because a diagnostic question 
is involved in the current appeal.  The 
entire claims folder, to include a 
complete copy of this REMAND must be 
available to and be reviewed by the 
examiner prior to the examination, and 
he/she must state that the claims folder 
was reviewed in the examination report.  
All clinical findings should be reported 
in detail.  The physician should express 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current essential hypertension was caused 
by or aggravated by his service-connected 
psychosis.  

2.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this Remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

3.  After the completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable time to reply thereto.  

The purpose of this REMAND is to procure clarifying data and 
to comply with the recently enacted law cited above.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 5 -


